DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The IDS form has been considered. The following references have not been considered:
A17
4883410
A28
5487556


A17 corresponds to a liquid fuel pump system which is not considered relevant material for the invention. A28 corresponds to an air bag module which is not considered relevant material for the invention. It is advised that the applicants check for the appropriate patent documents, fix any typos, and make the corrections desired. 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0206693A1 herein referred to as US’693 in view of US2017/0334995 herein referred to as US’995.
US’693 teaches the use of an aldose reductase (AR) inhibitor to inhibit colon cancer cell proliferation. (See US’693 pg 1 [0007]). US’693 teaches that a combination with other therapeutic agents may be desired to increase the effectiveness of treatments with an AR inhibitor. US’693 states the composition of AR inhibitor can be fidarestat.  (See p1 [0008]). US’693 teaches that the one or more agents of the composition can be administered 60 minutes (1 hour), 2 hours, or more hours, or about 1 day or more days or about four weeks. (See pgs 7 [0061]). US’693 does not teach that the combination with other therapeutics must be with an immunotherapeutic like an immune checkpoint inhibitor antibody. 
US’995 teaches use of immune checkpoint inhibitor antibodies that are anti-PD-1 and anti-LAG3 antibodies to treat cancer. (See US’995 abstract). US’995 teaches that the invention provides a method of treating cancer comprising administering to a patient in need thereof a therapeutically effective amount of an anti-PD1 antibody molecule of the invention. US’995 teaches that in the preferred embodiment the method further comprises administering to such patient an anti-LAG3 antibody molecule. 
Given the prior art it would be obvious for a person having ordinary skill in the art before the filing the date to combine a checkpoint inhibitor with an AR inhibitor. One would be motivated to do so for the purpose of developing a better treatment of cancer. Both US’995 and US’693 suggest a 
Regarding claims 1 and 14, the combination of reference teaches use of an aldose reductase specific inhibitor and an immunotherapeutic like an anti-PD-1 antibody. The method reads on the composition.
Regarding claim 2, US’693 teaches the use of AR inhibitors specifically for colon cancer. 
Regarding claims 3-4 and 15-16, US’693 teaches the use of the AR inhibitor fidarestat. 
Regarding claims 5-7 and 17-20, US’995 teaches the addition of an immune checkpoint inhibitor that can inhibit PD-1/PD-L1 or LAG-3. This immune checkpoint inhibitor is an antibody.  
Regarding claims 8-11, US’995 teaches in particularly the combination of an antibodies against PD-1 and LAG-3 in combination to treat cancer. Using the invention as taught by US’995 would include using LAG-3 and PD-1 antibodies together to target separate pathways. (See US’995 pg 16 [0254]). 
Regarding claim 12, US’693 teaches that the AR inhibitor may precede, be concurrent with and/or follow the other agent(s) by intervals ranging from minutes to weeks. A further example states that the agents may administered substantially simultaneously, about 1 minute-60 minutes, 2 or more hours or about 1 day or more days, or about 4 or more weeks…one or more years and any range derivable therein. (See US 693 pg 7 [0061]). Thus, the claimed parameters of 1-10 hours or days has overlapping ranges in the prior art. 
Regarding claim 13, US’955 teaches that their invention can be used on “all cancers, tumors, neoplasms…include both primary tumors and the metastatic tumors derived therefrom”. (See US’995 [0248] and [0243]). 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

US 9308206B2

Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9308206 in view of US20170334995A1 herein referred to as US’995. 
The patented claim discusses a method of inhibiting colon cancer cell proliferation in a subject consisting of administering a pharmacologically effect amount of fidarestat. The patented claim does not discuss the use of a secondary therapeutic and does not discuss use of an immunotherapy. As discussed above US’995 teaches the use of anti-PD-1 antibodies and anti-LAG3 antibodies for the treatment of cancer. 
Given the prior art it would be obvious for a person having ordinary skill in the art before the filing the date to combine a checkpoint inhibitor with an AR inhibitor. One would be motivated to do so for the purpose of developing a better treatment of cancer. US’995 teaches that the combination with an anti-PD1 antibody should be done particularly with chemotherapeutic active compounds that inhibits angiogenesis, signal transduction pathways or mitotic checkpoints in cancer cells. (US’995 pg 16 [0254]). The patented claim teaches AR inhibitors cause inhibition of cancer cell proliferation which one in the art would appreciate would affect the mitosis of cancer cells. 
Regarding claims 1-11 and 13-20, the patented claim discusses a method of treating colon cancer comprising administering AR inhibitor, fidarestat. As discussed above it would be obvious to combine the invention of the patented claim with that of US’995. US’995 teaches the use of anti-PD-1 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.